Case: 12-50886       Document: 00512152175         Page: 1     Date Filed: 02/22/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 22, 2013
                                     No. 12-50886
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

JAMES EDWARD DEAVER,

                                                  Petitioner-Appellant

v.

WARDEN CLAUDE MAYE,

                                                  Respondent-Appellee


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 6:10-CV-15


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       James Edward Deaver, federal prisoner # 91858-080, appeals the
dismissal of his 28 U.S.C. § 1651(a) petition. Deaver claims that the denial of his
§ 1651(a) petition was error, arguing that such a petition is the only remedy
available to him to seek invalidation of his unjust sentence for conspiracy to
possess with intent to distribute amphetamine. As he attacks the validity of his
sentence, his claim arises under § 2255, thus relief under the All Writs Act is
unavailable to him. See Carlisle v. United States, 517 U.S. 416, 429 (1996); see

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50886   Document: 00512152175     Page: 2   Date Filed: 02/22/2013

                                No. 12-50886

also Tolliver v. Dobre, 211 F.3d 876, 877 (5th Cir. 2000). The district court
properly dismissed the petition because we did not authorize the filing of a
successive § 2255 motion.    Accordingly, the appeal is frivolous, and it is
dismissed. See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983); 5TH CIR.
R. 42.2.




                                     2